Exhibit 10.14

 

SUBORDINATED SECURITY AGREEMENT

 

THIS SUBORDINATED SECURITY AGREEMENT dated as of December 17, 2008 (this
“Security Agreement”) is by and among CANO PETROLEUM, INC., a Delaware
corporation (“Borrower”), each subsidiary of the Borrower party hereto from time
to time (together with the Borrower, the “Grantors” and individually, each a
“Grantor”) and UnionBanCal Equities, Inc. as administrative agent (in such
capacity the “Administrative Agent”) for the ratable benefit of itself and the
Lenders (as defined below) (together with the Lenders, individually a “Secured
Party”, and collectively, the “Secured Parties”).

 

RECITALS

 

A.            Reference is made to that certain Subordinated Credit Agreement
dated as of December 17, 2008 among the Borrower, the lenders party thereto from
time to time (the “Lenders”) and the Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

 

B.            Each Grantor (other than Borrower) is a subsidiary of the Borrower
and will derive substantial direct and indirect benefit from the transactions
contemplated by the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement).

 

C.            It is a condition precedent to the extension of credit to the
Borrower under the Credit Agreement that the Grantors and the Administrative
Agent, on behalf of the Lenders, execute and deliver this Security Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Grantor hereby agrees with the Administrative Agent for its
benefit and the benefit of the Secured Parties as follows:

 

Section 1.               Definitions; Interpretation.  (a) All capitalized terms
not otherwise defined in this Security Agreement that are defined in the Credit
Agreement shall have the meanings assigned to such terms by the Credit
Agreement.  Any terms used in this Security Agreement that are defined in the
UCC (as defined below) and not otherwise defined herein or in the Credit
Agreement, shall have the meanings assigned to those terms by the UCC.  The
following terms shall have the meanings specified below:

 

“Accounts” means an “account” as defined in the UCC, including, without
limitation, all of any Grantor’s rights to payment for goods sold or leased,
services performed, or otherwise, whether now in existence or arising from time
to time hereafter, including, without limitation, rights arising under any of
the Contracts or evidenced by an account, note, contract, security agreement,
Chattel Paper (including, without limitation, tangible Chattel Paper and
electronic Chattel Paper), or other evidence of indebtedness or security,
together with all of the right, title and interest of any Grantor in and to
(i) all security pledged, assigned, hypothecated or granted to or held by any
Grantor to secure the foregoing, (ii) all of any Grantor’s right, title and
interest in and to any goods or services,

 

1

--------------------------------------------------------------------------------


 

the sale of which gave rise thereto, (iii) all guarantees, endorsements and
indemnifications on, or of, any of the foregoing, (iv) all powers of attorney
granted to any Grantor for the execution of any evidence of indebtedness or
security or other writing in connection therewith, (v) all books,
correspondence, credit files, records, ledger cards, invoices, and other papers
relating thereto, including without limitation all similar information stored on
a magnetic medium or other similar storage device and other papers and documents
in the possession or under the control of any Grantor or any computer bureau
from time to time acting for any Grantor, (vi) all evidences of the filing of
financing statements and other statements granted to any Grantor and the
registration of other instruments in connection therewith and amendments
thereto, notices to other creditors or secured parties, and certificates from
filing or other registration officers, (vii) all credit information, reports and
memoranda relating thereto, and (viii) all other writings related in any way to
the foregoing.

 

“Cash Collateral” means all amounts from time to time held in any checking,
savings, deposit or other account of such Grantor, including, if applicable, the
Cash Collateral Account, all monies, proceeds or sums due or to become due
therefrom or thereon and all documents (including, but not limited to passbooks,
certificates and receipts) evidencing all funds and investments held in such
accounts.

 

“Chattel Paper” has the meaning set forth in the UCC.

 

“Collateral” has the meaning set forth in Section 2 of this Security Agreement.

 

“Contracts” means all contracts to which any Grantor now is, or hereafter will
be bound, or to which such Grantor is or hereafter will be a party, beneficiary
or assignee, all Insurance Contracts, and all exhibits, schedules and other
attachments to such contracts, as the same may be amended, supplemented or
otherwise modified or replaced from time to time.

 

“Contract Documents” means all Instruments, Chattel Paper, letters of credit,
bonds, guarantees or similar documents evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, the Contract Rights.

 

“Contract Rights” means (i) all (A) of any Grantor’s rights to payment under any
Contract or Contract Document and (B) payments due and to become due to any
Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of any Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of any Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to

 

2

--------------------------------------------------------------------------------


 

file any claims and to take any action which, in the opinion of any Secured
Party, may be necessary or advisable in connection with any of the foregoing.

 

“Document” means a bill of lading, dock warrant, dock receipt, warehouse receipt
or order for the delivery of goods, and also any other document which in the
regular course of business or financing is treated as adequately evidencing that
the person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers.

 

“Equipment” means any equipment now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “equipment” under the UCC, including, without limitation, all
surface or subsurface machinery, equipment, facilities, supplies, or other
tangible personal property, including tubing, rods, pumps, pumping units and
engines, pipe, pipelines, meters, apparatus, boilers, compressors, liquid
extractors, connectors, valves, fittings, power plants, poles, lines, cables,
wires, transformers, starters and controllers, machine shops, tools, machinery
and parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

 

“Fixtures” means any fixtures now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “fixtures” under the UCC, including without limitation any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

 

“General Intangibles” means all general intangibles now or hereafter owned by
any Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “general intangibles” or “payment intangibles” under the
UCC, including, but not limited to, all trademarks, trademark applications,
trademark registrations, tradenames, fictitious business names, business names,
company names, business identifiers, prints, labels, trade styles and service
marks (whether or not registered), trade dress, including logos and/or designs,
copyrights, patents, patent applications, goodwill of any Grantor’s business
symbolized by any of the foregoing, trade secrets, license rights, license
agreements, permits, franchises, and any rights to tax refunds to which any
Grantor is now or hereafter may be entitled.

 

“Hedge Contract” has the meaning set forth in the Senior Credit Agreement.

 

“Instrument” means an “instrument” as defined in the UCC, including, without
limitation, any Negotiable Instrument, or any other writing which evidences a
right to the payment of money and is not itself a security agreement or lease
and is of a type which is in the

 

3

--------------------------------------------------------------------------------


 

ordinary course of business transferred by delivery with any necessary
endorsement or assignment (other than Instruments constituting Chattel Paper).

 

“Insurance Contracts” means all contracts and policies of insurance and
re-insurance maintained or required to be maintained by or on behalf of any
Grantor under the Loan Documents.

 

“Inventory” means all of the inventory of any Grantor, or in which any Grantor
holds or acquires any right, title or interest, of every type or description,
now owned or hereafter acquired and wherever located, whether raw, in process or
finished, and all materials usable in processing the same and all documents of
title covering any inventory, including, without limitation, work in process,
materials used or consumed in any Grantor’s business, now owned or hereafter
acquired or manufactured by any Grantor and held for sale in the ordinary course
of its business, all present and future substitutions therefor, parts and
accessories thereof and all additions thereto, all Proceeds thereof and products
of such inventory in any form whatsoever, and any other item constituting
“inventory” under the UCC.

 

“Investment Property” means “investment property” as defined in the UCC,
including, without limitation, all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity
contracts, and commodity accounts.

 

“Negotiable Instrument” means a “negotiable instrument” as defined in the UCC.

 

“Proceeds” means all proceeds (as defined in the UCC) of any or all of the
Collateral, including without limitation (i) any and all proceeds of, all claims
for, and all rights of any Grantor to receive the return of any premiums for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of any Governmental Authority), (iii) all proceeds received or receivable
when any or all of the Collateral is sold, exchanged or otherwise disposed,
whether voluntarily, involuntarily, in foreclosure or otherwise, (iv) all claims
of any Grantor for damages arising out of, or for breach of or default under,
any Collateral, (v) all rights of any Grantor to terminate, amend, supplement,
modify or waive performance under any Contracts, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder, and (vi) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

 

“Secured Obligations” means all Obligations now or hereafter owed by the
Borrower, any Guarantor, or any of their respective Subsidiaries to the Secured
Parties, including any extensions, modifications, substitutions, amendments and
renewals thereof, whether for principal, interest, fees, expenses,
indemnification, or otherwise.

 

“Security Agreement” means this Subordinated Security Agreement, as the same may
be modified, supplemented or amended from time to time in accordance with its
terms.

 

4

--------------------------------------------------------------------------------


 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Texas; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

 

(b)           All meanings to defined terms, unless otherwise indicated, are to
be equally applicable to both the singular and plural forms of the terms
defined.  Article, Section, Schedule, and Exhibit references are to Articles and
Sections of and Schedules and Exhibits to this Security Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Security Agreement
shall refer to this Security Agreement as a whole and not to any particular
provision of this Security Agreement.  As used herein, the term “including”
means “including, without limitation,”. Paragraph headings have been inserted in
this Security Agreement as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Security Agreement
and shall not be used in the interpretation of any provision of this Security
Agreement.

 

Section 2.               Assignment, Pledge and Grant of Security Interest.

 

(a)           As collateral security for the prompt and complete payment and
performance when due of all Secured Obligations, each Grantor hereby assigns,
pledges, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and continuing security interest in all of such Grantor’s
right, title and interest in, to and under, all items described in this
Section 2, whether now owned or hereafter acquired by such Grantor and wherever
located and whether now or hereafter existing or arising (collectively, the
“Collateral”):

 

(i)

 

all Contracts, all Contract Rights, Contract Documents and Accounts associated
with such Contracts and each and every document granting security to such
Grantor under any such Contract;

 

 

 

(ii)

 

all Accounts;

 

 

 

(iii)

 

all Inventory;

 

 

 

(iv)

 

all Equipment;

 

 

 

(v)

 

all General Intangibles;

 

 

 

(vi)

 

all Investment Property;

 

 

 

(vii)

 

all Fixtures;

 

5

--------------------------------------------------------------------------------


 

(viii)

 

all Cash Collateral;

 

 

 

(ix)

 

any Legal Requirements now or hereafter held by such Grantor (except that any
Legal Requirement which would by its terms or under applicable law become void,
voidable, terminable or revocable by being subjected to the Lien of this
Security Agreement or in which a Lien is not permitted to be granted under
applicable law, is hereby excluded from such Lien to the extent necessary so as
to avoid such voidness, voidability, terminability or revocability);

 

 

 

(x)

 

any right to receive a payment under any Hedge Contract in connection with a
termination thereof;

 

 

 

(xi)

 

(A) all policies of insurance and Insurance Contracts, now or hereafter held by
or on behalf of such Grantor, including casualty and liability, business
interruption, and any title insurance, (B) all Proceeds of insurance, and
(C) all rights, now or hereafter held by such Grantor to any warranties of any
manufacturer or contractor of any other Person;

 

 

 

(xii)

 

any and all liens and security interests (together with the documents evidencing
such security interests) granted to such Grantor by an obligor to secure such
obligor’s obligations owing under any Instrument, Chattel Paper, or Contract
which is pledged hereunder or with respect to which a security interest in such
Grantor’s rights in such Instrument, Chattel Paper, or Contract is granted
hereunder;

 

 

 

(xiii)

 

any and all guaranties given by any Person for the benefit of such Grantor which
guarantees the obligations of an obligor under any Instrument, Chattel Paper or
Contract, which are pledged hereunder;

 

 

 

(xiv)

 

without limiting the generality of the foregoing, all other personal property,
goods, Instruments, Chattel Paper, Documents, Fixtures, credits, claims, demands
and assets of such Grantor whether now existing or hereafter acquired from time
to time; and

 

 

 

(xv)

 

any and all additions, accessions and improvements to, all substitutions and
replacements for and all products and Proceeds of or derived from all of the
items described above in this Section 2.

 

(b)           Notwithstanding anything contained herein to the contrary, it is
the intention of each Grantor, the Administrative Agent, and the other Secured
Parties that the amount of the Secured Obligation secured by each Grantor’s
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to such
Grantor. Accordingly, notwithstanding anything to the contrary contained in this
Security Agreement in any other agreement or instrument executed in connection
with the payment of any of the Secured Obligations, the amount of the Secured
Obligations secured by each Grantor’s interests in any of its Property pursuant
to this Security Agreement shall be limited to an aggregate

 

6

--------------------------------------------------------------------------------


 

amount equal to the largest amount that would not render such Grantor’s
obligations hereunder or the liens and security interest granted to the
Administrative Agent hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable law.

 

Section 3.               Representations and Warranties.  Each Grantor hereby
represents and warrants the following to the Administrative Agent and the other
Secured Parties:

 

(a)           Records.  Such Grantor’s sole jurisdiction of formation and type
of organization are as set forth in Schedule 1 attached hereto.  All records
concerning the Accounts, General Intangibles, or any other Collateral applicable
to such Grantor are located at the address for such Grantor on such Schedule 1. 
None of the Accounts is evidenced by a promissory note or other instrument.

 

(b)           Other Liens.  Such Grantor is, and will be the record, legal, and
beneficial owner of all of the Collateral pledged by such Grantor free and clear
of any Lien, except for the Permitted Liens.  No effective financing statement
or other instrument similar in effect covering all or any part of the Collateral
is, or will be, on file in any recording office, except such as may be filed in
connection with this Security Agreement or in connection with other Permitted
Liens or for which satisfactory releases have been received by the
Administrative Agent.

 

(c)           Lien Priority and Perfection.

 

(i)            Subject only to Permitted Liens, this Security Agreement creates
valid and continuing security interests in the Collateral, securing the payment
and performance of all the Secured Obligations.  Upon the filing of financing
statements with the jurisdiction listed in Schedule 1, the security interests
granted to the Administrative Agent hereunder will constitute valid
first-priority perfected security interests in all Collateral with respect to
which a security interest can be perfected by the filing of a financing
statement, subject only to Permitted Liens.

 

(ii)           No consent of any other Person and no authorization, approval, or
other action by, and no notice to or filing with any Governmental Authority is
required (A) for the grant by such Grantor of the pledge, assignment, and
security interest granted hereby or for the execution, delivery, or performance
of this Security Agreement by such Grantor, (B) for the validity, perfection, or
maintenance of the pledge, assignment, lien, and security interest created
hereby (including the first-priority (subject to Permitted Liens) nature
thereof), except for security interests that cannot be perfected by filing under
the UCC, or (C) for the exercise by the Administrative Agent of the rights
provided for in this Security Agreement or the remedies in respect of the
Collateral pursuant to this Security Agreement, except (1) those consents to
assignment of licenses, permits, approvals, and other rights that are as a
matter of law not assignable, (2) those consents, approvals, authorizations,
actions, notices or filings which have been duly obtained or made and, in the
case of the maintenance of perfection, the filing of continuation statements
under the UCC, and (3) those filings and actions described in Section 3(c)(i).

 

7

--------------------------------------------------------------------------------


 

(d)           Tax Identification Number and Organizational Number.  The federal
tax identification number of such Grantor and the organizational number of such
Grantor are as set forth in Schedule 1.

 

(e)           Tradenames; Prior Names.  Except as set forth on Schedule 1, such
Grantor has not conducted business under any name other than its current name
during the last five years prior to the date of this Security Agreement.

 

(f)            Exclusive Control.  Such Grantor has exclusive possession and
control of its respective Equipment and Inventory.

 

Section 4.               Covenants.

 

(a)           Further Assurances.

 

(i)            Each Grantor agrees that from time to time, at its expense, such
Grantor shall promptly execute and deliver all instruments and documents, and
take all action, that may be reasonably necessary or desirable, or that the
Administrative Agent may reasonably request, in order to perfect and protect any
pledge, assignment, or security interest granted or intended to be granted
hereby or to enable the Administrative Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral.  Without limiting the
generality of the foregoing, each Grantor (A) at the request of the
Administrative Agent, shall execute such instruments, endorsements or notices,
as may be reasonably necessary or desirable or as the Administrative Agent may
reasonably request, in order to perfect and preserve the assignments and
security interests granted or purported to be granted hereby, (B) shall, at the
reasonable request of the Administrative Agent, mark conspicuously each material
document included in the Collateral, each Chattel Paper included in the
Accounts, and each of its records pertaining to the Collateral with a legend, in
form and substance satisfactory to the Administrative Agent, including that such
document, Chattel Paper, or record is subject to the pledge, assignment, and
security interest granted hereby, (C) shall, if any Collateral shall be
evidenced by a promissory note or other instrument or chattel paper, deliver and
pledge to the Administrative Agent hereunder such note or instrument or chattel
paper duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to the Administrative Agent,
and (D) authorizes the Administrative Agent to file any financing statements,
amendments or continuations without the signature of such Grantor to the extent
permitted by applicable law in order to perfect or maintain the perfection of
any security interest granted under this Security Agreement (including, without
limitation, financing statements using an “all assets” or “all personal
property” collateral description).

 

(ii)           Each Grantor shall pay all filing, registration and recording
fees and all refiling, re-registration and re-recording fees, and all other
reasonable expenses incident to the execution and acknowledgment of this
Security Agreement, any assurance, and all federal, state, county and municipal
stamp taxes and other taxes, duties, imports, assessments and charges arising
out of or in connection with the execution and delivery of this Security
Agreement, any agreement supplemental hereto, any financing statements, and any
instruments of further assurance.

 

8

--------------------------------------------------------------------------------


 

(iii)          Each Grantor shall promptly provide to the Administrative Agent
all information and evidence the Administrative Agent may reasonably request
concerning the Collateral to enable the Administrative Agent to enforce the
provisions of this Security Agreement.

 

(b)           Change of Name; State of Formation.  Each Grantor shall give the
Administrative Agent at least 30 days’ prior written notice before it (i) in the
case of any Grantor that is not a “registered organization” (as such term is
defined in Section 9-102 of the UCC), changes the location of its principal
place of business and chief executive office, (ii) changes the location of its
jurisdiction of formation or organization, (iii) changes the location of the
Equipment, Inventory, or original copies of any Chattel Paper evidencing
Accounts, or (iv) uses a trade name other than its current name used on the date
hereof.  Other than as permitted by Section 6.11 of the Credit Agreement, no
Grantor shall amend, supplement, modify or restate its articles or certificate
of incorporation, bylaws, limited liability company agreements, or other
equivalent organizational documents, nor amend its name or change its
jurisdiction of incorporation, organization or formation.

 

(c)           Right of Inspection.  Each Grantor shall hold and preserve, at its
own cost and expense satisfactory and complete records of the Collateral,
including, but not limited to, Instruments, Chattel Paper, Contracts, and
records with respect to the Accounts, and will permit representatives of the
Administrative Agent, upon reasonable advance notice, at any time during normal
business hours to inspect and copy them.  Upon the occurrence and during the
continuation of any Event of Default, at the Administrative Agent’s request,
each Grantor shall promptly deliver copies of any and all such records to the
Administrative Agent.

 

(d)           Liability Under Contracts and Accounts.  Notwithstanding anything
in this Security Agreement to the contrary, (i) the execution of this Security
Agreement shall not release any Grantor from its obligations and duties under
any of the Contract Documents, or any other contract or instrument which are
part of the Collateral and Accounts included in the Collateral, (ii) the
exercise by the Administrative Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under any Contract
Documents, or any other Contract or Instrument which are part of the Collateral
and Accounts included in the Collateral, and (iii) the Administrative Agent
shall not have any obligation or liability under any Contract Documents, or any
other contract or instrument which are part of the Collateral and Accounts
included in the Collateral by reason of the execution and delivery of this
Security Agreement, nor shall the Administrative Agent be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.

 

(e)           Transfer of Certain Collateral; Release of Certain Security
Interest.  Each Grantor agrees that it shall not sell, assign, or otherwise
dispose of any Collateral, except as otherwise permitted under the Credit
Agreement.  The Administrative Agent shall promptly, at the Grantors’ expense,
execute and deliver all further instruments and documents, and take all further
action that a Grantor may reasonably request in order to release its security
interest in any Collateral which is disposed of in accordance with the terms of
the Credit Agreement.

 

9

--------------------------------------------------------------------------------


 

(f)            Accounts.  Each Grantor agrees that it will use commercially
reasonable efforts to ensure that each Account (i) is and will be, in all
material respects, the genuine, legal, valid, and binding obligations of the
account debtor in respect thereof, representing an unsatisfied obligation of
such account debtor, (ii) is and will be, in all material respects, enforceable
in accordance with its terms, (iii) is not and will not be subject to any
setoffs, defenses, taxes, counterclaims, except in the ordinary course of
business, (iv) is and will be, in all material respects, in compliance with all
applicable laws, whether federal, state, local or foreign, and (v) which if
evidenced by Chattel Paper, will not require the consent of the account debtor
in respect thereof in connection with its assignment hereunder.

 

(g)           Negotiable Instrument.  If any Grantor shall at any time hold or
acquire any Negotiable Instruments, including promissory notes, such Grantor
shall forthwith endorse, assign and deliver the same to the Administrative
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Administrative Agent may from time to time reasonably request.

 

(h)           Other Covenants of Grantor.  Each Grantor agrees that (i) any
action or proceeding to enforce this Security Agreement may be taken by the
Administrative Agent either in such Grantor’s name or in the Administrative
Agent’s name, as the Administrative Agent may deem necessary, and (ii) such
Grantor will, until the indefeasible payment in full in cash of the Secured
Obligations and the termination or expiration of the Commitments, warrant and
defend its title to the Collateral and the interest of the Administrative Agent
in the Collateral against any claim or demand of any Persons (other than
Permitted Liens) which could reasonably be expected to materially adversely
affect such Grantor’s title to, or the Administrative Agent’s right or interest
in, such Collateral.

 

Section 5.               Termination of Security Interest.  Upon the
indefeasible payment in full in cash of the Secured Obligations, the termination
or expiration of all Commitments and the termination of the Credit Agreement in
writing, the security interest granted hereby shall terminate and all rights to
the Collateral shall revert to the applicable Grantor to the extent such
Collateral shall not have been sold or otherwise applied pursuant to the terms
hereof.  Upon any such termination, the Administrative Agent will, at the
Grantors’ expense, execute and deliver to the applicable Grantor such documents
(including, without limitation, UCC-3 termination statements) as such Grantor
shall reasonably request to evidence such termination.

 

Section 6.               Reinstatement. If, at any time after payment in full of
all Secured Obligations and termination of the Administrative Agent’s security
interest, any payments on the Secured Obligations previously made must be
disgorged by the Administrative Agent for any reason whatsoever, including,
without limitation, the insolvency, bankruptcy or reorganization of any Grantor
or any other Person, this Security Agreement and the Administrative Agent’s
security interests herein shall be reinstated as to all disgorged payments as
though such payments had not been made, and each Grantor shall sign and deliver
to the Administrative Agent all documents, and shall do such other acts and
things, as may be necessary to reinstate and perfect the Administrative Agent’s
security interest.  EACH GRANTOR SHALL DEFEND AND INDEMNIFY THE ADMINISTRATIVE
AGENT AND EACH OTHER ADMINISTRATIVE AGENT FROM AND AGAINST ANY CLAIM, DAMAGE,
LOSS, LIABILITY, COST OR EXPENSE UNDER THIS SECTION 6 (INCLUDING

 

10

--------------------------------------------------------------------------------


 

REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR
SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS
A RESULT OF THE INDEMNIFIED ADMINISTRATIVE AGENT’S OWN NEGLIGENCE BUT EXCLUDING
SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

Section 7.               Remedies upon Event of Default.

 

(a)           If any Event of Default has occurred and is continuing, the
Administrative Agent may (and shall at the written request of the Majority
Lender), (i) proceed to protect and enforce the rights vested in it by this
Security Agreement or otherwise available to it, including but not limited to,
the right to cause all revenues and other moneys pledged hereby as Collateral to
be paid directly to it, and to enforce its rights hereunder to such payments and
all other rights hereunder by such appropriate judicial proceedings as it shall
deem most effective to protect and enforce any of such rights, either at law or
in equity or otherwise, whether for specific enforcement of any covenant or
agreement contained in any of the Contract Documents, or in aid of the exercise
of any power therein or herein granted, or for any foreclosure hereunder and
sale under a judgment or decree in any judicial proceeding, or to enforce any
other legal or equitable right vested in it by this Security Agreement or by
law; (ii) cause any action at law or suit in equity or other proceeding to be
instituted and prosecuted and enforce any rights hereunder or included in the
Collateral, subject to the provisions and requirements thereof; (iii) sell or
otherwise dispose of any or all of the Collateral or cause the Collateral to be
sold or otherwise disposed of in one or more sales or transactions, at such
prices and in such manner as may be commercially reasonable, and for cash or on
credit or for future delivery, without assumption of any credit risk, at public
or private sale, without demand of performance or notice of intention to sell or
of time or place of sale (except such notice as is required by applicable
statute and cannot be waived), it being agreed that the Administrative Agent may
be a purchaser on behalf of the Secured Parties or on its own behalf at any such
sale and that the Administrative Agent, any other Secured Party, or any other
Person who may be a bona fide purchaser for value and without notice of any
claims of any or all of the Collateral so sold shall thereafter hold the same
absolutely free from any claim or right of whatsoever kind, including any equity
of redemption of any Grantor, any such demand, notice or right and equity being
hereby expressly waived and released to the extent permitted by law; (iv) incur
reasonable expenses, including reasonable attorneys’ fees, reasonable
consultants’ fees, and other costs appropriate to the exercise of any right or
power under this Security Agreement; (v) perform any obligation of any Grantor
hereunder and make payments, purchase, contest or compromise any encumbrance,
charge or lien, and pay taxes and expenses, without, however, any obligation to
do so; (vi) in connection with any acceleration and foreclosure, take possession
of the Collateral and render it usable and repair and renovate the same,
without, however, any obligation to do so, and enter upon any location where the
Collateral may be located for that purpose, control, manage, operate, rent and
lease the Collateral, collect all rents and income from the Collateral and apply
the same to reimburse the Secured Parties for any cost or expenses incurred
hereunder or under any of the Loan Documents and to the payment or performance
of any Grantor’s obligations hereunder or under any of the Loan Documents, and
apply the balance to the other Secured Obligations and

 

11

--------------------------------------------------------------------------------


 

any remaining excess balance to whomsoever is legally entitled thereto;
(vii) secure the appointment of a receiver for the Collateral or any part
thereof; (viii) require any Grantor to, and each Grantor hereby agrees that it
will at its expense and upon request of the Administrative Agent forthwith,
assemble all or part of the Collateral as directed by the Administrative Agent
and make it available to the Administrative Agent at a place to be designated by
the Administrative Agent which is reasonably convenient to both parties;
(ix) exercise any other or additional rights or remedies granted to a
Administrative Agent under the UCC; or (x) occupy any premises owned or leased
by any Grantor where the Collateral or any part thereof is assembled for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to any Grantor in respect of such occupation.  If,
pursuant to applicable law, prior notice of sale of the Collateral under this
Section is required to be given to any Grantor, each Grantor hereby acknowledges
that the minimum time required by such applicable law, or if no minimum time is
specified, 10 days, shall be deemed a reasonable notice period.   The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b)           All reasonable costs and expenses (including reasonable attorneys’
fees and expenses) incurred by the Administrative Agent in connection with any
suit or proceeding in connection with the performance by the Administrative
Agent of any of the agreements contained in any of the Contract Documents, or in
connection with any exercise of its rights or remedies hereunder, pursuant to
the terms of this Security Agreement, shall constitute additional indebtedness
secured by this Security Agreement and shall be paid on demand by the Grantors
to the Administrative Agent on behalf of the Secured Parties.

 

Section 8.               Remedies Cumulative; Delay Not Waiver.

 

(a)           No right, power or remedy herein conferred upon or reserved to the
Administrative Agent is intended to be exclusive of any other right, power or
remedy and every such right, power and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder or otherwise shall not
prevent the concurrent assertion or employment of any other appropriate right or
remedy.  Resort to any or all security now or hereafter held by the
Administrative Agent may be taken concurrently or successively and in one or
several consolidated or independent judicial actions or lawfully taken
nonjudicial proceedings, or both.

 

(b)           No delay or omission of the Administrative Agent to exercise any
right or power accruing upon the occurrence and during the continuance of any
Event of Default as aforesaid shall impair any such right or power or shall be
construed to be a waiver of any such Event of Default or an acquiescence
therein; and every power and remedy given by this Security Agreement may be
exercised from time to time, and as often as shall be deemed expedient, by the
Administrative Agent.

 

12

--------------------------------------------------------------------------------


 

Section 9.                                            Contract Rights.  After
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may exercise any of the Contract Rights and remedies of any
Grantor under or in connection with the Instruments, Chattel Paper, or Contracts
which represent Accounts, the General Intangibles, or which otherwise relate to
the Collateral, including, without limitation, any rights of any Grantor to
demand or otherwise require payment of any amount under, or performance of any
provisions of, the Instruments, Chattel Paper, or Contracts which represent
Accounts, or the General Intangibles.

 

Section 10.                                      Accounts.

 

(a)                                  After the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, or may direct
any Grantor to, take any action the Administrative Agent deems necessary or
advisable to enforce collection of the Accounts, including, without limitation,
notifying the account debtors or obligors under any Accounts of the assignment
of such Accounts to the Administrative Agent and directing such account debtors
or obligors to make payment of all amounts due or to become due directly to the
Administrative Agent.  Upon such notification and direction, and at the expense
of the Grantors, the Administrative Agent may enforce collection of any such
Accounts, and adjust, settle, or compromise the amount or payment thereof in the
same manner and to the same extent as any Grantor might have done.

 

(b)                                 After receipt by any Grantor of the notice
referred to in Section 10(a) above that an Event of Default has occurred and is
continuing, all amounts and Proceeds (including instruments) received by such
Grantor in respect of the Accounts shall be received in trust for the benefit of
the Administrative Agent hereunder, shall be segregated from other funds of such
Grantor, and shall promptly be paid over to the Administrative Agent in the same
form as so received (with any necessary indorsement) to be held as Collateral. 
No Grantor shall adjust, settle, or compromise the amount or payment of any
Account, nor release wholly or partly any account debtor or obligor thereof, nor
allow any credit or discount thereon other than in the ordinary course of
business and consistent with past practices.

 

Section 11.                                      Application of Collateral.  The
proceeds of any sale, or other realization (other than that received from a sale
or other realization permitted by the Senior Credit Agreement) upon all or any
part of the Collateral pledged by any Grantor shall be applied by the
Administrative Agent as set forth in Section 7.06 of the Credit Agreement.

 

Section 12.                                      Administrative Agent as
Attorney-in-Fact for Grantor.  Each Grantor hereby constitutes and irrevocably
appoints the Administrative Agent, acting for and on behalf of itself and the
Secured Parties and each successor or assign of the Administrative Agent and the
Secured Parties, the true and lawful attorney-in-fact of such Grantor, with full
power and authority in the place and stead of such Grantor and in the name of
such Grantor, the Administrative Agent or otherwise to, following the occurrence
and during the continuation of an Event of Default, take any action and execute
any instrument at the written direction of the Secured Parties and enforce all
rights, interests and remedies of such Grantor with respect to the Collateral,
including the right:

 

13

--------------------------------------------------------------------------------


 

(a)                                  to ask, require, demand, receive and give
acquittance for any and all moneys and claims for moneys due and to become due
under or arising out of the any of the other Collateral, including without
limitation, any Insurance Contracts;

 

(b)                                 to elect remedies thereunder and to endorse
any checks or other instruments or orders in connection therewith;

 

(c)                                  to file any claims or take any action or
institute any proceedings in connection therewith which the Administrative Agent
may deem to be necessary or advisable;

 

(d)                                 to pay, settle or compromise all bills and
claims which may be or become liens or security interests against any or all of
the Collateral, or any part thereof, unless a bond or other security
satisfactory to the Administrative Agent has been provided; and

 

(e)                                  upon foreclosure, to do any and every act
which any Grantor may do on its behalf with respect to the Collateral or any
part thereof and to exercise any or all of such Grantor’s rights and remedies
under any or all of the Collateral;

 

provided, however, that the Administrative Agent shall not exercise any such
rights except upon the occurrence and continuation of an Event of Default.  This
power of attorney is a power coupled with an interest and shall be irrevocable.

 

Section 13.                                      Administrative Agent
May Perform.  The Administrative Agent may from time-to-time perform any act
which any Grantor has agreed hereunder to perform and which such Grantor shall
fail to perform after being requested in writing so to perform (it being
understood that no such request need be given after the occurrence and during
the continuance of any Event of Default and after notice thereof by the
Administrative Agent to any Grantor) and the Administrative Agent may from
time-to-time take any other action which the Administrative Agent deems
necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein, and the reasonable expenses of
the Administrative Agent incurred in connection therewith shall be part of the
Secured Obligations and shall be secured hereby.

 

Section 14.                                      Administrative Agent Has No
Duty.  The powers conferred on the Administrative Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

 

Section 15.                                      Reasonable Care.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own Property.

 

Section 16.                                      Payments Held in Trust.  During
the continuance of an Event of Default, all payments received by any Grantor
under or in connection with any Collateral shall be

 

14

--------------------------------------------------------------------------------


 

received in trust for the benefit of the Administrative Agent, and shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent in the same form as received (with any necessary
endorsement).

 

Section 17.                                      Miscellaneous.

 

(a)                                  Expenses.  Each Grantor will upon demand
pay to the Administrative Agent for its benefit and the benefit of the Secured
Parties the amount of any reasonable out-of-pocket expenses, including the
reasonable fees and disbursements of its counsel and of any experts, which the
Administrative Agent may incur in connection with (i) the custody, preservation,
use, or operation of, or the sale, collection, or other realization of, any of
the Collateral, (ii) the exercise or enforcement of any of the rights of the
Administrative Agent hereunder, and (iii) the failure by any Grantor to perform
or observe any of the provisions hereof.

 

(b)                                 Amendments; Etc.  No amendment or waiver of
any provision of this Security Agreement nor consent to any departure by any
Grantor herefrom shall be effective unless the same shall be in writing and
executed by the affected Grantor and the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

(c)                                  Addresses for Notices.  All notices and
other communications provided for hereunder shall be made in the manner and to
the addresses set forth in the Credit Agreement.

 

(d)                                 Continuing Security Interest; Transfer of
Interest.  This Security Agreement shall create a continuing security interest
in the Collateral and, unless expressly released by the Administrative Agent,
shall (a)  remain in full force and effect until the indefeasible payment in
full in cash of the Secured Obligations, the termination or expiration of all
Commitments, and the termination of the Credit Agreement in writing, (b) be
binding upon each Grantor and its successors, tranferees and assigns, and
(c) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of and be binding upon, the Administrative Agent, the
Lenders and their respective successors, transferees, and assigns.  Without
limiting the generality of the foregoing clause, when any Lender assigns or
otherwise transfers any interest held by it under the Credit Agreement or other
Loan Document to any other Person pursuant to the terms of the Credit Agreement
or such other Loan Document, that other Person shall thereupon become vested
with all the benefits held by such Lender under this Security Agreement.

 

(e)                                  Severability.  Wherever possible each
provision of this Security Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Security Agreement shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Security Agreement.

 

(f)                                    Choice of Law.  This Security Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Texas, except to the extent that the validity or perfection of the
security interests hereunder, or remedies hereunder, in respect of any
particular Collateral are governed by the laws of a jurisdiction other than the
state of Texas.

 

15

--------------------------------------------------------------------------------


 

(g)                                 Counterparts.  The parties may execute this
Security Agreement in counterparts, each of which constitutes an original, and
all of which, collectively, constitute only one agreement.  Delivery of an
executed counterpart signature page by facsimile is as effective as executing
and delivering this Security Agreement in the presence of the other parties to
this Security Agreement.  In proving this Security Agreement, a party must
produce or account only for the executed counterpart of the party to be charged.

 

(h)                                 Headings.  Paragraph headings have been
inserted in this Security Agreement as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Security Agreement and shall not be used in the interpretation of any provision
of this Security Agreement.

 

(i)                                     Conflicts.  In the event of any explicit
or implicit conflict between any provision of this Security Agreement and any
provision of the Credit Agreement, the terms of the Senior Credit Agreement
shall be controlling.

 

(j)                                     Additional Grantors.  Pursuant to
Section 6.15 of the Credit Agreement, each Subsidiary of the Borrower that was
not in existence on the date of the Credit Agreement is required to enter into
this Security Agreement as a Grantor upon becoming a Subsidiary of the
Borrower.  Upon execution and delivery after the date hereof by the
Administrative Agent and such Subsidiary of an instrument in the form of
Annex 1, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein.  The execution and
delivery of any instrument adding an additional Grantor as a party to this
Security Agreement shall not require the consent of any other Grantor
hereunder.  The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Security Agreement.

 

(k)                                  Subordination and Intercreditor Agreement. 
Reference is made to the Subordination and Intercreditor Agreement, dated as of
December 17, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Subordination and Intercreditor Agreement”), among Union Bank
of California, N.A., as Senior Agent, and UnionBanCal Equities, Inc., as
Subordinated Agent, and certain other persons, party or that may become party
thereto from time to time.  Notwithstanding anything herein to the contrary,
this Security Agreement, the Liens granted to the Administrative Agent pursuant
to this Security Agreement and the exercise of any right or remedy by the
Administrative Agent or any of the Lenders hereunder are subject to the
provisions of the Subordination and Intercreditor Agreement.  In the event of
any conflict between the terms of the Subordination and Intercreditor Agreement
and this Security Agreement, the terms of the Subordination and Intercreditor
Agreement shall govern and control.

 

(l)                                     Entire Agreement.  THIS SECURITY
AGREEMENT AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

16

--------------------------------------------------------------------------------


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

17

--------------------------------------------------------------------------------


 

The parties hereto have caused this Security Agreement to be duly executed as of
the date first above written.

 

 

 

GRANTORS:

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

  /s/ Benjamin Daitch

 

 

 

  Benjamin Daitch

 

 

 

  Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

LADDER COMPANIES, INC.

 

 

SQUARE ONE ENERGY, INC.

 

 

W.O. ENERGY, INC.

 

 

W.O. ENERGY OF NEVADA, INC.

 

 

CANO PETRO OF NEW MEXICO, INC.

 

 

 

 

 

 

 

 

Each by:

  /s/ Benjamin Daitch

 

 

 

  Benjamin Daitch

 

 

 

  Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

W.O. OPERATING COMPANY, LTD.

 

 

W.O. PRODUCTION COMPANY, LTD.

 

 

Each By: WO Energy, Inc., as general partner

 

 

 

 

 

 

 

 

 

By:

  /s/ Benjamin Daitch

 

 

 

  Benjamin Daitch

 

 

 

  Vice President and Chief Financial Officer

 

Signature Page to Subordinated Security Agreement

 

--------------------------------------------------------------------------------


 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

UNIONBANCAL EQUITIES, INC., as
Administrative Agent

 

 

 

 

 

 

 

 

By:

  /s/ Ted A. McNulty

 

 

 

  Ted A. McNulty

 

 

 

  Senior Vice President

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Derrick Pan

 

 

Name:

Derrick Pan

 

 

Title: 

 Vice President

 

Signature Page to Subordinated Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

to Security Agreement

 

Grantor:

 

Cano Petroleum, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Delaware

 

 

 

Type of Organization:

 

Corporation

 

 

 

Address where records for Collateral are kept:

 

801 Cherry Street, Suite 3200

 

 

Fort Worth, Texas 76102

 

 

 

Organizational Number:

 

3664494

 

 

 

Federal Tax Identification Number:

 

77-0635673

 

 

 

Prior Names:

 

Huron Ventures, Inc.

 

 

 

Grantor:

 

Ladder Companies, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Delaware

 

 

 

Type of Organization:

 

Corporation

 

 

 

Address where records for Collateral are kept:

 

801 Cherry Street, Suite 3200

 

 

Fort Worth, Texas 76102

 

 

 

Organizational Number:

 

2097505

 

 

 

Federal Tax Identification Number:

 

73-1282131

 

 

 

Prior Names:

 

d/b/a Ladder Energy Company

 

 

 

Grantor:

 

Square One Energy, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Texas

 

 

 

Type of Organization:

 

Corporation

 

 

 

Address where records for Collateral are kept:

 

801 Cherry Street, Suite 3200

 

 

Fort Worth, Texas 76102

 

Schedule 1 to Subordinated Security Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

Organizational Number:

 

800262012

 

 

 

Federal Tax Identification Number:

 

81-0639886

 

 

 

Prior Names:

 

None.

 

 

 

Grantor:

 

WO Energy, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Texas

 

 

 

Type of Organization:

 

Corporation

 

 

 

Address where records for Collateral are kept:

 

801 Cherry Street, Suite 3200

 

 

Fort Worth, Texas 76102

 

 

 

Organizational Number:

 

113518200

 

 

 

Federal Tax Identification Number:

 

75-2303966

 

 

 

Prior Names:

 

None.

 

 

 

Grantor:

 

W.O. Energy of Nevada, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Nevada

 

 

 

Type of Organization:

 

Corporation

 

 

 

Address where records for Collateral are kept:

 

801 Cherry Street, Suite 3200

 

 

Fort Worth, Texas 76102

 

 

 

Organizational Number:

 

C20757-1996-001

 

 

 

Federal Tax Identification Number:

 

88-0369151

 

 

 

Prior Names:

 

None.

 

 

 

Grantor:

 

W.O. Operating Company, Ltd.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Texas

 

--------------------------------------------------------------------------------


 

Type of Organization:

 

Limited Partnership

 

 

 

Address where records for Collateral are kept:

 

801 Cherry Street, Suite 3200

 

 

Fort Worth, Texas 76102

 

 

 

Organizational Number:

 

9373210

 

 

 

Federal Tax Identification Number:

 

75-2675224

 

 

 

Prior Names:

 

None.

 

 

 

Grantor:

 

W.O. Production Company, Ltd.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Texas

 

 

 

Type of Organization:

 

Limited Partnership

 

 

 

Address where records for Collateral are kept:

 

801 Cherry Street, Suite 3200

 

 

Fort Worth, Texas 76102

 

 

 

Organizational Number:

 

9295410

 

 

 

Federal Tax Identification Number:

 

75-2675222

 

 

 

Prior Names:

 

None.

 

 

 

Grantor:

 

Cano Petro of New Mexico, Inc.

 

 

 

Sole Jurisdiction of Formation / Filing:

 

Texas

 

 

 

Type of Organization:

 

Corporation

 

 

 

Address where records for Collateral are kept:

 

801 Cherry Street, Suite 3200

 

 

Fort Worth, Texas 76102

 

 

 

Organizational Number:

 

TX 800782069

 

 

 

Federal Tax Identification Number:

 

20-8564572

 

 

 

Prior Names:

 

None.

 

--------------------------------------------------------------------------------


 

Annex 1 to the

Security Agreement

 

SUPPLEMENT NO.  [            ]  dated as of [               ] (the
“Supplement”), to the Subordinated Security Agreement dated as of December 17,
2008 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each subsidiary of Borrower signatory thereto (together with the
Borrower, the “Grantors” and individually, a “Grantor”) and UnionBanCal
Equities, Inc., as administrative agent (the “Administrative Agent”) for the
ratable benefit of itself, the Lenders (as defined below) (together with the
Lenders, individually a “Secured Party”, and collectively, the “Secured
Parties”).

 

A.                                   Reference is made to that certain
Subordinated Credit Agreement dated as of December 17, 2008 by and among the
Borrower, the lenders party thereto from time to time (individually, a “Lender”,
and collectively, the “Lenders”), and the Administrative Agent (as it may be
amended, restated or otherwise modified from time to time, the “Credit
Agreement”).

 

B.                                     Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement and the Credit Agreement.

 

C.                                     The Grantors have entered into the
Security Agreement in order to induce the Lenders to make Advances.  Pursuant to
Section 6.15 of the Credit Agreement, each Subsidiary of the Borrower that was
not in existence on the date of the Credit Agreement is required to enter into
the Security Agreement as a Grantor upon becoming a Subsidiary. 
Section 17(j) of the Security Agreement provides that additional Subsidiaries of
the Borrower may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary of the Borrower (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement.

 

Accordingly, the Administrative Agent and the New Grantor agree as follows:

 

SECTION 1.                                In accordance with Section 17(j) of
the Security Agreement, the New Grantor by its signature below becomes a Grantor
under the Security Agreement with the same force and effect as if originally
named therein as a Grantor and the New Grantor hereby agrees (a) to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof in all material respects.  In furtherance of the foregoing, the
New Grantor, as security for the payment and performance in full of the Secured
Obligations (as defined in the Security Agreement), does hereby create and grant
to the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a continuing security interest in
and lien on all of the New Grantor’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Grantor.  Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Grantor.  The Security Agreement is hereby incorporated herein by
reference.

 

Annex 1 to Subordinated Security Agreement

 

--------------------------------------------------------------------------------


 

SECTION 2.                                The New Grantor represents and
warrants to the Administrative Agent that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

SECTION 3.                                This Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Supplement shall become
effective when the Administrative Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the New Grantor and
the Administrative Agent.  Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

SECTION 4.                                The New Grantor hereby represents and
warrants that set forth on Schedule 1 attached hereto are (a) its sole
jurisdiction of formation and type of organization, (b) the location of all
records concerning its Accounts, General Intangibles, or any other Collateral,
(c) its federal tax identification number and the organizational number, and
(d) all names used by it during the last five years prior to the date of this
Supplement.

 

SECTION 5.                                Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect.

 

SECTION 6.                                THIS SUPPLEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.

 

SECTION 7.                                In case any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect, neither party hereto shall be required to comply
with such provision for so long as such provision is held to be invalid, illegal
or unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Security Agreement shall not in any way
be affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.                                All communications and notices
hereunder shall be in writing and given as provided in the Security Agreement. 
All communications and notices hereunder to the New Grantor shall be given to it
at the address set forth under its signature hereto.

 

SECTION 9.                                The New Grantor agrees to reimburse
the Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

 

--------------------------------------------------------------------------------


 

THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS, REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

[Name of New Grantor],

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

[ADMINISTRATIVE AGENT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

Supplement No.       

to the Security Agreement

 

New Grantor:

 

[GRANTOR]

 

 

 

Jurisdiction of Formation / Filing:

 

[STATE]

 

 

 

Type of Organization:

 

[ENTITY TYPE]

 

 

 

 

 

 

Address where records for Collateral are kept:

 

[ADDRESS]

 

 

[CITY, STATE ZIP]

 

 

 

Organizational Number:

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

Prior Names:

 

 

 

--------------------------------------------------------------------------------